                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA



DANIEL ALEM,                                 No. 2:17-cv-0343-KJM-DMC-P

               Plaintiff,

       v.

M. CURRY, et al.,
                                             ORDER & WRIT OF HABEAS CORPUS
               Defendants.                   AD TESTIFICANDUM
                                     /

Daniel Alem, CDCR # AM-3043, a necessary and material witness in a settlement conference in
this case on September 26, 2019, is confined in Deuel Vocational Institution (DVI), in the
custody of the Warden. In order to secure this inmate's attendance it is necessary that a Writ of
Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Kendall J. Newman at the U. S. District Court, Courtroom #25, 501 I Street,
Sacramento, California 95814, on Thursday, September 26, 2019 at 1:30 p.m.

                              ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above to participate in a
      settlement conference at the time and place above, until completion of the settlement
      conference or as ordered by the court.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.


                    WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, DVI, 23500 Kasson Road, Tracy, California 95304:

WE COMMAND you to produce the inmate named above to testify before Judge Newman at
the time and place above, until completion of the settlement conference or as ordered by the
court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.


DATED: August 1, 2019
                                                   ____________________________________
                                                   DENNIS M. COTA
                                                   UNITED STATES MAGISTRATE JUDGE
